DETAILED ACTION
Allowable Subject Matter

The indicated allowability of claims 18 and 19 is withdrawn in view of the newly discovered reference(s) to Rizoiu et al. Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov (US 2005/0256517) in view of Rizoiu et al. (US 6,544,256).
Regarding claims 1, 19, and 21, Boutoussov discloses a nozzle device for conditioning a laser-tissue contact area (e.g., paragraph [0006], comprising a plurality of multi-fluid nozzles (116) and a body  with a bore (119), wherein the bore  has a laser entrance  and a laser exit (Figure 5, 119 has an exit at the top), the nozzle device  is adapted to be mounted to a laser medical device such that a laser beam generated by the laser medical device enters the laser entrance  of the bore  of the body  and exits the laser exit  of the bore of the body, the body  houses the multi-fluid nozzles, and the multi-fluid nozzles  are arranged around the laser exit  of the bore  of the body (e.g., Figures 4 and 5; paragraphs [0045]-[0047]). Boutoussov discloses the nozzles as internal mixing nozzles, and does not disclose the use of external mix nozzles as well as failing to disclose the window which closes the bore between the laser entrance and the laser exit.
Rizoiu et al. (henceforth Rizoiu) teaches a tissue preparing device comprising a plurality of external-mix nozzles (e.g., Figures 4a and 6b; element 71, Col. 12, line 63-Col. 13, line 43 disclose the use of multiple nozzles which mix externally; see also Col. 8, lines 8-16) in addition to a window (depicted as element 35 in Figure 4a) closing a bore (open area housing window 35 and between elements 19 and 21) between the laser entrance and the laser exit (e.g., Figure 4a), and further wherein the window is inclined in relation to an axis of the bore (it can be seen from Figure 4a that the window is formed from a double-convex lens which is used to direct the laser energy to the outlet of the device and which at least a portion of the lens would be at an angle inclined to the central axis of the bore via its convex curvature). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the internal mix nozzles of Boutoussov with the external mix nozzles of Rizoiu as so to allow for the mixture to oxidize directly before tissue application as taught by Rizoiu. Such fluid mixing and nozzles for promoting such mixing are well-known in the art and would have been an obvious consideration to one of ordinary skill during the design of such a device. The nozzles create a thin layer of atomized particles adjacent the target tissue surface which allow the device to perform its intended function while maintaining the integrity of the target tissue surface during a procedure as taught by Rizoiu (see e.g., Col. 9, lines 8-20). Furthermore, it would have been obvious to utilize the double-convex lens of Rizoiu to focus the laser so as to ensure the beam is properly directed to the laser outlet as designed. 
Regarding claim 3, Boutoussov further discloses wherein the plurality of multi-fluid nozzles (116) comprises three, four, five, or six multi-fluid nozzles regularly arranged around the laser exit of the bore of the body (Figure 4, paragraph [0045]).
Regarding claim 11, Boutoussov further discloses a plurality of light sources arranged around the laser exit of the bore of the body (paragraph [0045], elements 118).
Regarding claim 13, Rizoiu further discloses a gas stream inlet/outlet arranged to suck or blow debris induced by the laser beam generated by the laser medical device (see e.g., Col. 16, lines 25-47 disclose the use of either some of the nozzles or additional suction channels for removing debris during a procedure). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Boutoussov by including suction channels or by providing additional irrigation nozzles for the purpose of removing debris during a procedure as it ensures a clean contact site for the device during a procedure thereby ensuring no wasted energy is applied to already removed tissue as taught by Rizoiu. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Rizoiu, and further in view of Chiao et al. (US 2005/0212879).
Regarding claim 2, Boutoussov/Rizoiu discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly state that the spray direction is adjustable.
Chiao et al. (henceforth Chiao) teaches an electrostatic sprayer device comprising nozzles that have an adjustable orientation relative to a central axis of the device.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the nozzles of Boutoussov/Rizoiu to have adjustable orientations as to allow for greater control over how the device is applied to target tissue during a procedure. 
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Rizoiu, and further in view of Morris et al. (US 2002/0120260).
Regarding claims 8-10, Boutoussov/Rizoiu discloses the claimed invention substantially as set forth above for claim 1 but does not disclose a valve for the gas or liquid supply or the valve controller. 
Morris et al. (henceforth Morris) teaches a tissue surface treatment apparatus comprising a gas valve system which is controlled via an actuator to control the release of a gas from the device during a procedure (paragraph [0107]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Boutoussov/Rizoiu to comprise the fluid flow valve and actuator control system of Morris so as to allow a user precise control over the gas or fluid mixture during a procedure via valve actuators on each of the gas or fluid supply lines. Such devices are well-known in the art of fluid flow control and the use of a valve actuator allows for automatic or manual control of the flow output from each line during a procedure. Furthermore, it would have been obvious to make the valves for the gas and liquid independently actuatable so as to allow for independent control of the two fluids during a procedure.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Rizoiu, and further in view of Gosse et al. (US 2009/0143773).
Regarding claim 12, Boutoussov/Rizoiu discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose an RFID chip.
Gosse et al. (henceforth Gosse) teaches a tissue treatment device comprising an RFID chip within the device body (paragraph [0131]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Boutoussov/Rizoiu to comprise an RFID chip so as to transmit various operating settings to the laser device based on the skin phototype of the patient to be treated as taught by Gosse.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boutoussov in view of Rizoiu, and further in view of Chen (US 5,865,182).
Regarding claim 20, Boutoussov/Rizoiu discloses the claimed invention substantially as set forth above for claim 1, but does not explicitly disclose the use of a drape. 
Chen teaches a drape (50) covering for a medical device to be used during a procedure
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Boutoussov/Rizoiu to comprise the protective drape of Chen so as to protect the application 
Allowable Subject Matter
Claims 5-7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as being amended to overcome any objections or rejections under 35 U.S.C. 112(b) set forth above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                      

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783